Exhibit 10.1

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
FOR NON U.S. SUBSCRIBERS

 

ONCOSEC MEDICAL INCORPORATED

 

PRIVATE PLACEMENT OF UNITS

 

INSTRUCTIONS TO SUBSCRIBER:

 

1.                                       COMPLETE the information on page 10 of
this Subscription Agreement.

 

2.                                       DELIVER the Subscription Proceeds to
the President, Punit Dhillon, at the address of the Company set out below.

 

3.                                       COURIER the originally executed copy of
the entire Subscription Agreement to the President, at:

 

ONCOSEC MEDICAL INCORPORATED
8th Floor — 200 South Virginia Street
Reno, Nevada  89501
U.S.A.

 

 

--------------------------------------------------------------------------------


 

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Non U.S. Subscribers Only)

 

TO:

ONCOSEC MEDICAL INCORPORATED (the “Company”)

 

8th Floor — 200 Sough Virginia Street

 

Reno, Nevada 89501

 

U.S.A.

 

Purchase of Units

 

1.                                      Subscription

 

1.1           The undersigned (the “Subscriber”) hereby irrevocably subscribes
for and agrees to purchase the number of units (the “Units”) as set out on
page 10 of this Subscription Agreement at a price of US$0.75 per Unit (such
subscription and agreement to purchase being the “Subscription Agreement”), for
the total subscription price as set out on page 10 of this Subscription
Agreement (the “Subscription Proceeds”), which Subscription Proceeds are
tendered herewith, on the basis of the representations and warranties and
subject to the terms and conditions set forth herein.  Each Unit is comprised of
one share of the Company’s common stock (a “Share”) and one share purchase
warrant (a “Warrant”) entitling the holder to purchase an additional Share (a
“Warrant Share” and where referred to collectively with the Shares and the
Warrants, the “Securities”) at an exercise price of $1.00 for a period of five
years following the Closing Date (as hereinafter defined).

 

1.2           The Company hereby agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to the Subscriber the Units.  Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.

 

1.3           Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

 

2.                                      Payment

 

2.1           The Subscription Proceeds must accompany this Subscription
Agreement and shall be sent directly to the Company.

 

2.2           Where the Subscription Proceeds are paid to the Company, the
Company may treat the Subscription Proceeds as a non-interest bearing loan and
may use the Subscription Proceeds prior to this subscription being accepted by
the Company.

 

--------------------------------------------------------------------------------


 

3.                                      Documents Required from Subscriber

 

3.1           The Subscriber must complete, sign and return to the Company one
(1) executed copy of this Subscription Agreement.

 

3.2           The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities and
applicable laws.

 

4.                                      Closing

 

4.1           The closing of the purchase and sale of the Units (the “Closing”)
shall occur on such date as may be determined by the Company in its sole
discretion (the “Closing Date”).  The Subscriber acknowledges that Units may be
issued to other subscribers under this offering (the “Offering”) before or after
the Closing Date.

 

4.2           The Subscriber acknowledges that the certificates representing the
Shares and the Warrants will be available for delivery upon Closing provided
that the Subscriber has satisfied the requirements of Section 2.1 and Section 3
hereof and the Company has accepted this Subscription Agreement.

 

5.                                      Acknowledgements of Subscriber

 

5.1           The Subscriber acknowledges and agrees that:

 

(a)                                  the Securities have not been registered
under the Securities Act of 1933, as amended (the “1933 Act”), or under any
state securities or “blue sky” laws of any state of the United States, and are
being offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold,
directly or indirectly, in the United States or to U.S. Persons (as defined
herein), except in accordance with the provisions of Regulation S under the 1933
Act, pursuant to an effective registration statement under the 1933 Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act, and in each case only in accordance
with applicable state securities laws;

 

(b)                                 the Company has not undertaken, and will
have no obligation, to register any of the Securities under the 1933 Act;

 

(c)                                  the Company will refuse to register any
transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act;

 

(d)                                 the Subscriber and the Subscriber’s
advisor(s) have had a reasonable opportunity to ask questions of and receive
answers from the Company regarding the Offering;

 

(e)                                  the books and records of the Company were
available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Subscriber during reasonable business hours
at its principal place of business and that all documents, records and books
pertaining to this Offering have been made available for inspection by the
Subscriber, the Subscriber’s lawyer and/or advisor(s);

 

(f)                                    by execution hereof the Subscriber has
waived the need for the Company to communicate its acceptance of the purchase of
the Securities pursuant to this Subscription Agreement;

 

(g)                                 the Company is entitled to rely on the
representations and warranties and the statements and answers of the Subscriber
contained in this Subscription Agreement, and the Subscriber will hold harmless
the Company from any loss or damage it may suffer as a result of the
Subscriber’s failure to correctly complete this Subscription Agreement;

 

2

--------------------------------------------------------------------------------


 

(h)                                 the Subscriber will indemnify and hold
harmless the Company and, where applicable, its respective directors, officers,
employees, agents, advisors and shareholders from and against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all fees, costs and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any claim, lawsuit, administrative
proceeding or investigation whether commenced or threatened) arising out of or
based upon any acknowledgment, representation or warranty of the Subscriber
contained herein, or in any other document furnished by the Subscriber to the
Company in connection herewith, being untrue in any material respect or any
breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

 

(i)                                     the issuance and sale of the Securities
to the Subscriber will not be completed if it would be unlawful or if, in the
discretion of the Company acting reasonably, it is not in the best interests of
the Company;

 

(j)                                     that resale of any of the Securities in
Canada is restricted except pursuant to an exemption from applicable securities
legislation;

 

(k)                                  the Subscriber has not acquired the
Securities as a result of, and will not itself engage in, any “directed selling
efforts” (as defined in Regulation S under the 1933 Act) in the United States in
respect of any of the Securities which would include any activities undertaken
for the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Securities; provided, however, that the Subscriber may sell or otherwise dispose
of any of the Securities pursuant to registration of any of the Securities
pursuant to the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements and as otherwise provided herein;

 

(l)                                     the Subscriber is outside the United
States when receiving and executing this Subscription Agreement and is acquiring
the Securities as principal for its own account, for investment purposes only,
and not with a view to, or for, resale, distribution or fractionalization
thereof, in whole or in part, and no other person has a direct or indirect
beneficial interest in such Securities;

 

(m)                               the Subscriber understands and agrees that
offers and sales of any of the Securities prior to the expiration of the period
specified in Regulation S (such period hereinafter referred to as the
“Distribution Compliance Period”) shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable securities laws;

 

(n)                                 the statutory and regulatory basis for the
exemption claimed for the offer and sale of the Securities, although in
technical compliance with Regulation S, would not be available if the offering
is part of a plan or scheme to evade the registration provisions of the 1933 Act
or any applicable state securities laws;

 

(o)                                 the Subscriber has been advised to consult
the Subscriber’s own legal, tax and other advisors with respect to the merits
and risks of an investment in the Securities and with respect to applicable
resale restrictions and the Subscriber is solely responsible (and the Company is
not in any way responsible) for compliance with applicable resale restrictions;

 

(p)                                 the Company has advised the Subscriber that
the Company is relying on an exemption from the requirements to provide the
Subscriber with a prospectus to sell the Securities and, as a consequence of
acquiring the Securities pursuant to such exemption certain protections, rights
and remedies provided by the applicable securities legislation will not be
available to the Subscriber;

 

3

--------------------------------------------------------------------------------


 

(q)                                 the Securities are not listed on any stock
exchange or automated dealer quotation system, except that the Company’s common
stock is currently quoted on the Financial Industry Regulatory Authority’s
Over-the-Counter Bulletin Board in the United States, and no representation has
been made to the Subscriber that any of the Securities will become listed on any
stock exchange or automated dealer quotation system;

 

(r)                                    neither the SEC nor any other securities
commission or similar regulatory authority has reviewed or passed on the merits
of the Securities;

 

(s)                                  no documents in connection with this
Offering have been reviewed by the SEC or any state securities administrators;

 

(t)                                    there is no government or other insurance
covering any of the Securities; and

 

(u)                                 this Subscription Agreement is not
enforceable by the Subscriber unless it has been accepted by the Company, and
the Subscriber acknowledges and agrees that the Company reserves the right to
reject any Subscription Agreement for any reason.

 

6.                                      Representations, Warranties and
Covenants of the Subscriber

 

6.1           The Subscriber hereby represents and warrants to and covenants
with the Company (which representations, warranties and covenants shall survive
the Closing Date) that:

 

(a)                                  the Subscriber is not a U.S. Person;

 

(b)                                 the Subscriber is not acquiring the
Securities for the account or benefit of, directly or indirectly, any U.S.
Person;

 

(c)                                  the Subscriber is resident in the
jurisdiction set out on page 10 of this Subscription Agreement;

 

(d)                                 the issuance of the Securities to the
Subscriber as contemplated by the delivery of this Subscription Agreement, the
acceptance of it by the Company and the issuance of the Securities to the
Subscriber complies with all applicable laws of the Subscriber’s jurisdiction of
residence or domicile and will not cause the Company to become subject to or
comply with any disclosure, prospectus or reporting requirements under any such
applicable laws;

 

(e)                                  the Subscriber:

 

(i)                                     is knowledgeable of, or has been
independently advised as to, the applicable securities laws of the securities
regulators having application in the jurisdiction in which the Subscriber is
resident (the “International Jurisdiction”) which would apply to the acquisition
of the Securities,

 

(ii)                                  is purchasing the Securities pursuant to
exemptions from prospectus or equivalent requirements under applicable
securities laws or, if such is not applicable, the Subscriber is permitted to
purchase the Securities under the applicable securities laws of the securities
regulators in the International Jurisdiction without the need to rely on any
exemptions,

 

(iii)                               acknowledges that the applicable securities
laws of the authorities in the International Jurisdiction do not require the
Company to make any filings or seek any approvals of any kind whatsoever from
any securities regulator of any kind whatsoever in the International
Jurisdiction in connection with the issue and sale or resale of the Securities,
and

 

4

--------------------------------------------------------------------------------


 

(iv)                              represents and warrants that the acquisition
of the Securities by the Subscriber does not trigger:

 

A.                                   any obligation to prepare and file a
prospectus or similar document, or any other report with respect to such
purchase in the International Jurisdiction, or

 

B.                                     any continuous disclosure reporting
obligation of the Company in the International Jurisdiction, and

 

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and
(iv) above to the satisfaction of the Company, acting reasonably;

 

(f)                                    the Subscriber is acquiring the
Securities as principal for investment only and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and, in
particular, it has no intention to distribute either directly or indirectly any
of the Securities in the United States or to U.S. Persons;

 

(g)                                 the Subscriber is outside the United States
when receiving and executing this Subscription Agreement;

 

(h)                                 the Subscriber has received and carefully
read this Subscription Agreement;

 

(i)                                     the Subscriber understands and agrees
not to engage in any hedging transactions involving any of the Securities unless
such transactions are in compliance with the provisions of the 1933 Act and in
each case only in accordance with applicable state securities laws;

 

(j)                                     the Subscriber acknowledges that it has
not acquired the Securities as a result of, and will not itself engage in, any
“directed selling efforts” (as defined in Regulation S under the 1933 Act) in
the United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of any of the Securities pursuant to registration of any of
the Securities pursuant to the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements and as otherwise
provided herein;

 

(k)                                  the Subscriber has the legal capacity and
competence to enter into and execute this Subscription Agreement and to take all
actions required pursuant hereto and, if the Subscriber is a corporation, it is
duly incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Subscription Agreement on behalf of the Subscriber;

 

(l)                                     the Subscriber (i) has adequate net
worth and means of providing for the Subscriber’s current financial needs and
possible personal contingencies, (ii) has no need for liquidity in this
investment, and (iii) is able to bear the economic risks of an investment in the
Securities for an indefinite period of time, and can afford the complete loss of
such investment;

 

(m)                               the Subscriber has the requisite knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the investment in the Securities and the Company, and the
Subscriber is providing evidence of knowledge and experience in these matters
through the information contained in this Subscription Agreement;

 

5

--------------------------------------------------------------------------------


 

(n)                                 the Subscriber is aware that an investment
in the Company is speculative and involves certain risks, including the possible
loss of the investment;

 

(o)                                 the entering into of this Subscription
Agreement and the transactions contemplated hereby do not result in the
violation of any of the terms and provisions of any law applicable to, or, if
applicable, the constating documents of, the Subscriber, or of any agreement,
written or oral, to which the Subscriber may be a party or by which the
Subscriber is or may be bound;

 

(p)                                 the Subscriber has duly executed and
delivered this Subscription Agreement and it constitutes a valid and binding
agreement of the Subscriber enforceable against the Subscriber;

 

(q)                                 all information contained in this
Subscription Agreement is complete and accurate and may be relied upon by the
Company, and the Subscriber will notify the Company immediately of any material
change in any such information occurring prior to the Closing Date;

 

(r)                                    the Subscriber understands and agrees
that offers and sales of any of the Securities prior to the expiration of the
period specified in Regulation S (such period hereinafter referred to as the
“Distribution Compliance Period”) shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state securities laws;

 

(s)                                  the Subscriber is purchasing the Securities
for its own account for investment purposes only and not for the account of any
other person and not for distribution, assignment or resale to others, and no
other person has a direct or indirect beneficial interest is such Securities,
and the Subscriber has not subdivided his interest in the Securities with any
other person;

 

(t)                                    the Subscriber is not an underwriter of,
or dealer in, the Shares of the Company’s common stock, nor is the Subscriber
participating, pursuant to a contractual agreement or otherwise, in the
distribution of the Securities;

 

(u)                                 the Subscriber has made an independent
examination and investigation of an investment in the Securities and the Company
and has depended on the advice of the Subscriber’s legal and financial advisors
and agrees that the Company will not be responsible in anyway whatsoever for the
Subscriber’s decision to invest in the Securities and the Company;

 

(v)                                 if the Subscriber is acquiring the
Securities as a fiduciary or agent for one or more investor accounts, the
Subscriber has sole investment discretion with respect to each such account, and
the Subscriber has full power to make the foregoing acknowledgements,
representations and agreements on behalf of such account;

 

(w)                               the Subscriber is not aware of any
advertisement of any of the Securities and is not acquiring the Securities as a
result of any form of general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising;

 

(x)                                   no person has made to the Subscriber any
written or oral representations:

 

(i)                                     that any person will resell or
repurchase any of the Securities,

 

(ii)                                  that any person will refund the purchase
price of any of the Securities,

 

(iii)                               as to the future price or value of any of
the Securities, or

 

6

--------------------------------------------------------------------------------


 

(iv)                              that any of the Securities will be listed and
posted for trading on any stock exchange or automated dealer quotation system or
that application has been made to list and post any of the Securities of the
Company on any stock exchange or automated dealer quotation system, except that
the Company’s common stock is currently quoted on the Financial Industry
Regulatory Authority’s Over-the-Counter Bulletin Board in the United States.

 

6.2           In this Subscription Agreement, the term “U.S. Person” shall have
the meaning ascribed thereto in Regulation S promulgated under the 1933 Act and
for the purpose of the Subscription Agreement includes any person in the United
States.

 

7.                                      Waiver

 

7.1           The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Securities.

 

8.                                      Representations and Warranties will be
Relied Upon by the Company

 

8.1           The Subscriber acknowledges that the acknowledgements,
representations and warranties contained herein are made by the Subscriber with
the intention that they may be relied upon by the Company and its legal counsel
in determining the Subscriber’s eligibility to purchase the Securities under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf the Subscriber is contracting hereunder to purchase the
Securities under applicable securities legislation.  The Subscriber further
agrees that by accepting delivery of the certificates representing the
Securities, the Subscriber will be representing and warranting that the
acknowledgements representations and warranties contained herein are true and
correct as of the date hereof and will continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of such Securities.

 

9.                                      Resale Restrictions

 

9.1           The Subscriber acknowledges that any resale of the Securities will
be subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that the Securities have not been registered under the 1933 Act or
the securities laws of any state of the United States.  The Securities may not
be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

 

10.                               Legending and Registration of Subject
Securities

 

10.1         The Subscriber hereby acknowledges that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

7

--------------------------------------------------------------------------------


 

10.2         The Subscriber hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

 

11.                               Costs

 

11.1         The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Securities
shall be borne by the Subscriber.

 

12.                               Governing Law

 

12.1         This Subscription Agreement is exclusively governed by the laws of
the State of Nevada.  The Subscriber, in the Subscriber’s personal or corporate
capacity and, if applicable, on behalf of each beneficial purchaser for whom the
Subscriber is acting, irrevocably attorns to the exclusive jurisdiction of the
courts of the State of Nevada.

 

13.                               Survival

 

13.1         This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

 

14.                               Assignment

 

14.1         This Subscription Agreement is not transferable or assignable.

 

15.                               Severability

 

15.1         The invalidity or unenforceability of any particular provision of
this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.

 

16.                               Entire Agreement

 

16.1         Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Securities and there are no other terms,
conditions, representations, warranties, or covenants, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

 

17.                               Notices

 

17.1         All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication.  Notices to the Subscriber shall be directed
to the address on page 10 and notices to the Company shall be directed to it at
the first page of this Subscription Agreement.

 

8

--------------------------------------------------------------------------------


 

18.                               Counterparts and Electronic Means

 

18.1         This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.  Delivery of
an executed copy of this Subscription Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Subscription
Agreement as of the date hereinafter set forth.

 

19.                               Language

 

19.1         The Subscriber acknowledges that the Subscriber has consented to
and requested that all documents evidencing or relating in any way to the sale
of the Securities be drawn up in the English language only.

 

9

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date hereinafter set forth.

 

DELIVERY AND REGISTRATION INSTRUCTIONS

 

1.             Delivery - please deliver the certificates representing the
Shares and Warrants to:

 

 

 

 

2.             Registration - registration of the certificates representing the
Shares and Warrants which are to be delivered at Closing should be made as
follows:

 

 

(name)

 

(address)

 

3.             The undersigned hereby acknowledges that he or she will deliver
to the Company all such additional completed forms in respect of the
Subscriber’s purchase of the Units as may be required for filing with the
appropriate securities commissions and regulatory authorities.

 

 

 

 

(Name of Subscriber – Please type or print)

 

 

 

 

 

(Signature and, if applicable, Office)

 

 

 

 

 

(Address of Subscriber)

 

 

 

 

 

(City, State and Postal Code of Subscriber)

 

 

 

 

 

(Country of Subscriber)

 

 

 

 

 

(Fax Number)

 

 

 

 

 

(Number of Units to be Purchased)

 

 

 

 

 

(Total Subscription Price)

 

10

--------------------------------------------------------------------------------


 

A C C E P T A N C E

 

The above-mentioned Subscription Agreement in respect of the Units is hereby
accepted by ONCOSEC MEDICAL INCORPORATED.

 

DATED at                                                             , the
           day of                                     , 2011.

 

ONCOSEC MEDICAL INCORPORATED

 

 

Per:

 

 

 

Authorized Signatory

 

 

11

--------------------------------------------------------------------------------

 